Title: To John Adams from C. W. F. Dumas, 30 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 30e. Mars 1781

J’ai bien reçu l’honneur de votre Lettre du 27e. et vous suis trèsredevable de l’obligeante intention qui vous a engagé à me l’écrire.
Je n’ai pu voir encore personne pour savoir ce qui se passe, n’ayant pas trouvé les gens chez eux, et aussi parce que j’ai été indisposé depuis deux jours. Je sortirai ce soir pour tâcher de m’instruire.
Si vous allez à Amsterdam, ayez la bonté, Monsieur, de m’avertir du jour de votre départ, et du temps que vous serez absent de Leide: c’est une précaution nécessaire dans ces temps, ou il se peut présenter d’un jour à l’autre quelque évenement qui puisse m’engager à aller vous parler à Leide; et je ne voudrois pas faire de course inutile.
Quand vous m’écrivez par la poste, mon nom seul suffit sur l’adresse, parce qu’il est connu là. Mais par les barques, il est bon d’y ajouter chez Made. la Veuve Loder; autrement des Lettres risquent de se perdre.
On fait bâtir actuellement pour l’Amirauté d’Amsterdam des Vaisseaux de guerre sur des Chantiers privés. Un seul Constructeur à Sardam a offert d’en bâtir Six. Je suis avec un grand respect Monsieur, Votre très-humble & très obéissant serviteur

Dumas

